 Case 4:21-mb-04591-MSA Document 1-1 Filed 09/13/21 Page 1 of 6
                                                                           21-04591MB

                                    AFFIDAVIT

I, William P. Akins, a Postal Inspector with the United States Postal Inspection

Service (USPIS), being duly sworn, depose and state:

INTRODUCTION:

   1. I am a Postal Inspector with the United States Postal Inspection Service, in

       Tucson, AZ, and have been employed as such since February of 2019. Since

       February of 2019, I have been stationed at the Tucson, Arizona office of the

       Phoenix Division. I attended the fourteen-week training course at the United

       States Postal Inspection Service Academy in Potomac, Maryland. There I

       received training related to violations of federal law including assaults,

       robberies, and criminal investigations of narcotics trafficking via the United

       States Mail. Prior to becoming a Postal Inspector, I was employed as a United

       States Border Patrol Agent for approximately 13 years. Throughout my law

       enforcement career, I have had extensive training and experience investigating

       a variety of criminal violations including controlled substances. During my

       almost 16-year career as a Federal Law Enforcement Officer, I have been

       involved in numerous criminal investigations which have resulted in arrests,

       recovery of evidence and seizure of property. I have also written and

       executed numerous search warrants resulting in the seizure of thousands of

       dollars and controlled substances.

DESCRIPTION OF SUBJECT PARCELS:

   2. This affidavit is made in support of an Application and Affidavit for Search

       Warrant for two United States Postal Service (USPS) Priority Mail Express




                                         1
   Case 4:21-mb-04591-MSA Document 1-1 Filed 09/13/21 Page 2 of 6
                                                                             21-04591MB

        parcels. The first parcel has Tracking Number EJ 944 891 950 US, bearing

        $26.35 in postage, postmarked from Tucson, AZ 85710. It bears a return

        address of “Darius Martin, 7334 E. Cross ridge Pl, Tucson, AZ 85710” and is

        addressed to “Justin Duarte, 9821 Summerwood Cir, Apt. 102, Dallas, TX

        75243”. The parcel consists of a white, USPS Priority Mail Express Flat Rate

        envelope, weighing approximately 6 ounces and measuring approximately 12”

        X 9”. It is hereafter referred to as “SUBJECT PARCEL 1”.

     3. The second parcel has Tracking Number EI 083 471 257 US, bearing $26.35

        in postage, postmarked from Tucson, AZ 85710. It bears a return address of

        “Darius Martin, 7334 E. Cross Ridge Pl, Tucson, AZ 85710” and is addressed

        to “Anthony Clark, 2545 14th St S, Apt 308, Fargo, ND 58103”. The parcel

        consists of a white, USPS Priority Mail Express Flat Rate envelope, weighing

        approximately 10 ounces and measuring approximately 12” X 9”. It is

        hereafter referred to as “SUBJECT PARCEL 2”.



BACKGROUND ON USPS DRUG INTERDICTION NEAR THE SOUTHWEST

BORDER AND THE USPS DRUG MAIL PROFILING PROGRAM:

     4. From my training, personal experience, and the collective experiences related

        to me by other Postal Inspectors who also specialize in investigations relating

        to the mailing of controlled substances and the proceeds from the sale of

        controlled substances, I am aware that the southwestern international border is

        a leading area for the entry of controlled substances from Mexico into the U.S.

        Based on the large quantities of controlled substances entering southern




                                         2
Case 4:21-mb-04591-MSA Document 1-1 Filed 09/13/21 Page 3 of 6
                                                                          21-04591MB

     Arizona, controlled substances are frequently transported from southern

     Arizona via the United States Mail to areas across the United States and

     Puerto Rico.      It is also common for the proceeds from the sale of the

     controlled substances to be sent to southern Arizona via the United States

     Mail.   By using the U.S. Mail to ship controlled substances, these drug

     traffickers put unknowing postal employees who handle and deliver those

     mailings at risk.

  5. Based on the frequent use of the United States Mail for the shipment of

     controlled substances from southern Arizona, Postal Inspectors in Tucson and

     other locations near the southwest border routinely observe inbound and

     outbound mail articles for suspicious characteristics common to mailings of

     drugs and drug proceeds. While there are many characteristics that

     experienced inspectors look for, the most common characteristics found are:

         a. Suspected parcels are mailed to or from known drug destination areas,

             primarily the large metropolitan areas in United States and Puerto

             Rico.

         b. The sender names and addresses on drug or drug proceeds parcels

             routinely contain misspellings, incomplete, inaccurate, unauthorized

             and/or fictitious information.

         c. A tracking number is used to provide the trafficker the ability to track

             the parcel’s progress to the point of delivery.

         d. The postage was paid with cash which leaves no trail identifying the

             mailer.




                                       3
   Case 4:21-mb-04591-MSA Document 1-1 Filed 09/13/21 Page 4 of 6
                                                                               21-04591MB

     6. Parcels found to meet some or all of the suspicious characteristics described in

        subsections “a” through “d” of this paragraph are further investigated by

        Postal Inspectors.

INVESTIGATIVE DETAILS:


     7. On September 10, 2021, I was notified by a USPS supervisor of two

        suspicious parcels that were mailed from the Rincon Post Office in Tucson,

        Arizona destined for Fargo, North Dakota and Dallas, Texas. The supervisor

        informed me she believed these parcels were related to previous parcels I had

        seized which were found to contain fentanyl. The same male subject mailed

        the SUBJECT PARCELS approximately 15 minutes apart. The first time he

        attempted to mail one of the parcels, he did not have the correct address and

        went outside. He returned a few minutes later with a valid address. He paid

        for the postage with cash. I asked the supervisor to have the parcels held for

        inspection. On September 13, 2021, I obtained the parcels and found the

        parcels to have the following characteristics common to drug parcels, namely:

            a. They were mailed from Tucson, Arizona which is an area I know to be

                a source area for narcotics that are often shipped across the country.

            b. The parcels had tracking numbers. From my experience, I know that

                nearly all drug and drug proceeds parcels bear tracking numbers

                allowing the sender and receiver to track the progress of the shipment

                from origination to destination.

            c. There were no telephone numbers listed on the mailing labels for

                either the sender or addressee. In my experience, legitimate mailers



                                          4
Case 4:21-mb-04591-MSA Document 1-1 Filed 09/13/21 Page 5 of 6
                                                                       21-04591MB

            who use the USPS Priority Mail Express service regularly include

            telephone numbers in the spaces provided on the label because they

            paid a premium price for the service and want to be contacted to help

            facilitate a timely delivery should a problem arise. In my experience,

            Priority Mail Express parcels that I have seized drugs and/or drug

            proceeds from bore either no telephone numbers or listed fictitious

            telephone numbers.

        d. The postage for the parcels were paid for in cash.

  8. On September 13, 2021, I accessed “Thomson Reuters CLEAR” to check for

     records of the names and addresses listed on the SUBJECT PARCELS.

     Thomson Reuters CLEAR is an online service that provides an extensive

     collection of public records used primarily by corporate security departments

     and law enforcement agencies nationwide for investigative purposes. Both

     addresses were verified for mail delivery however, there were no current

     records associating the sender or addressee names with the corresponding

     addresses listed on the SUBJECT PARCELS.

  9. Canine Examination:

        a. On September 13, 2021, at approximately 9:48 a.m., I met with

            Supervisory Border Patrol Agent Canine Handler Karl Tyler and his

            canine partner Timi. Agent Tyler’s canine is trained and certified to

            detect the odors of marijuana, heroin, cocaine, methamphetamine and

            their derivatives. I placed the SUBJECT PARCELS in a cleared area

            for examination by Agent Tyler and Timi. Agent Tyler informed me




                                      5
 Case 4:21-mb-04591-MSA Document 1-1 Filed 09/13/21 Page 6 of 6
                                                                              21-04591MB

              at approximately 9:55 a.m. that Timi alerted to the SUBJECT

              PARCELS, indicating the presence of narcotics or a controlled

              substance, or other evidence with an odor of narcotics or a controlled

              substance within the parcel.

   10. Based on the facts set forth in this affidavit, I believe there is probable cause

       to show that the parcel contains controlled substances and/or proceeds from

       the sale of controlled substances, constituting evidence of violations of Title

       21, United States Code, Sections 841 (a) (1), Possession with Intent to

       Distribute a Controlled Substance, and 843 (b), Unlawful Use of a

       Communication Facility to Facilitate the Distribution of a Controlled

       Substance.




______________________________
William P. Akins
United States Postal Inspector

Subscribed and sworn to me telephonically on
This 13th day of September, 2021


_____________________________
Maria S. Aguilera
UNITED STATES MAGISTRATE JUDGE




                                          6
